

Exhibit 10.1












JOHN BEAN TECHNOLOGIES CORPORATION
EXECUTIVE SEVERANCE PAY PLAN

Amended and Restated as of May 15, 2020









--------------------------------------------------------------------------------






ARTICLE 1

PURPOSE AND TERM OF PLAN
1.1    Purpose of the Plan. The John Bean Technologies Corporation Executive
Severance Pay Plan (the “Plan”), as set forth herein, is sponsored by John Bean
Technologies Corporation (“Sponsor”) and is intended to ease financial hardships
which may be experienced by the CEO or Employees of Sponsor whose employment is
terminated involuntarily other than as a result of a Change in Control or
pursuant to Section 2.5 and who are not otherwise entitled to severance pursuant
to an agreement by and between Sponsor and the Employee. The Plan is not
intended to be an “employee pension benefit plan” or “pension plan” as those
terms are defined in Section 3(2) of ERISA. Rather, the Plan is intended to
constitute the type of arrangement identified as a “severance pay arrangement”
within the meaning of Section 3(2)(B)(i) of ERISA, as further elaborated by
regulations promulgated by the Secretary of Labor at Title 29, Code of Federal
Regulations, § 2510.3-2(b), which is subject to ERISA. No Employee shall have a
vested right to such Benefits. The Benefits paid by the Plan are not intended to
constitute deferred compensation and as such, it is intended that the Plan be
exempt from Code Section 409A. It is further intended that any benefit paid
under the Plan be excluded from the benefit-generating or
contribution-generating base of any tax-qualified or nonqualified deferred
compensation plan or arrangement sponsored or maintained by Sponsor, unless the
documents setting forth such plan or arrangement specifically state otherwise.
1.2    Term of the Plan. The Plan shall be effective, as amended and restated,
May 15, 2020, and will continue until Sponsor, acting in its sole discretion,
elects to amend, modify, or terminate the Plan.
ARTICLE 2    

DEFINITIONS
2.1    “Base Salary” means the current base salary or wages paid to a
Participant, on a monthly basis, as of the Employee’s Employment Termination
Date. Base Salary shall not include performance, incentive or other bonuses;
commissions; Sponsor contributions to Social Security; benefits payable under,
or Sponsor contributions to, any retirement or other plan of deferred
compensation; or the value of any fringe benefits provided by Sponsor.
Notwithstanding anything in this Plan to the contrary, temporary reductions in
base salary or wages shall be disregarded for purposes of calculating an
Employee’s Base Salary for purposes of this Plan.
2.2    “Benefit” means the amount that a Participant is entitled to receive
pursuant to Section 4.1 of the Plan.
2.3    “Board” means the Board of Directors of John Bean Technologies
Corporation.
2.4    “Code” shall mean the Internal Revenue Code of 1986, as amended.


1



--------------------------------------------------------------------------------





2.5    “Disqualifying Event” means the (a) Employee’s willful and continued
failure to substantially perform the Employee’s employment duties in any
material respect (other than any such failure resulting from physical or mental
incapacity or occurring after issuance by the Employee of a Notice of
Termination for Good Reason, as applicable), after a written demand for
substantial performance is delivered to the Employee that specifically
identifies the manner in which Sponsor believes the Employee has failed to
perform the Employee’s duties, and after the Employee has failed to resume
substantial performance of the Employee’s duties on a continuous basis within
thirty (30) calendar days of receiving such demand; (b) Employee’s material
breach of any restrictive covenant applicable to the Employee; (c) Employee’s
willful engaging in conduct that is or is reasonably likely to be demonstrably
injurious to the business or reputation of Sponsor or a subsidiary; (d)
Employee’s having been convicted of, or pleading guilty or nolo contendere to, a
felony under federal or state law; (e) Employee’s willful commission of an act
of dishonesty, fraud or misappropriation against Sponsor or a subsidiary or any
customer, employee or vendor of Sponsor or a subsidiary; or (f) Employee’s
willful breach of his fiduciary duty to Sponsor or a subsidiary.
2.6    “Employee” means an individual eligible to participate in the Plan in
accordance with section 3.1.
2.7    “Employment Termination Date” means the date on which the employment
relationship between the Employee and Sponsor is involuntarily terminated and
the Employee experiences a “separation from service” as such term is defined
under Code Section 409A. In no event shall an Employee be considered to have
involuntarily terminated his or her employment or to have experienced an
Employment Termination Date for the purposes of the Plan if his or her
employment with Sponsor is terminated due to (a) Employee’s voluntary cessation
of employment (with or without notice); (b) Employee’s death or Disability (as
such term is defined under Code Section 409A); or (c) any of the reasons
specified in Section 2.5.
2.8    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.9    “Named Fiduciary” means Sponsor and the Plan Administrator. Each Named
Fiduciary shall have only those particular powers, duties, responsibilities and
obligations as are specifically given such Named Fiduciary under the Plan. Any
Named Fiduciary, if so appointed, may perform in more than one fiduciary
capacity.
2.10    “Participant” means any of the individuals described in Section 3.1.
2.11    “Plan” means the John Bean Technologies Corporation Executive Severance
Pay Plan.
2.12    “Plan Administrator” means the Compensation Committee of the Board,
appointed by Sponsor to administer the Plan.
2.13    “Plan Year” means the period commencing each January 1 and ending on the
following December 31.


2



--------------------------------------------------------------------------------





2.14    “Sponsor” means John Bean Technologies Corporation. The term “Sponsor”
shall also include any successor to John Bean Technologies Corporation if such
successor adopts the Plan.
2.15    “Target Bonus” means the applicable percentage of annual actual base
salary earnings for a Participant as determined by the Plan Administrator.
2.16    “Terminated Employee” means a former Employee who has experienced a
termination within the meaning of Section 2.7.
ARTICLE 3    

PARTICIPATION AND
ELIGIBILITY FOR BENEFITS
3.1    Plan Participants. Except as otherwise provided in this Section 3.1, the
CEO and each Employee of Sponsor who is a direct report of the CEO and who is a
party to an Executive Severance Agreement with Sponsor is eligible to
participate in the Plan provided he or she meets each requirement under the
Plan, as determined by the Plan Administrator. No individual may receive
severance pay or benefits under the Plan if he or she is entitled to receive
severance pay or benefits as of the individual’s Employment Termination Date
pursuant to an agreement by and between Sponsor and such individual, including,
but not limited to, pursuant to the Executive Severance Agreement.
Notwithstanding anything in this Plan to the contrary, no individual is eligible
under this Plan if he or she is party to an employment agreement with Sponsor
which provides such individual with severance pay or benefits upon termination
of employment with Sponsor. Sponsor reserves the right, in its discretion, to
cover any additional positions or individuals under the Plan, under whatever
terms and conditions that Sponsor shall elect.
3.2    General Benefits Award Requirement. A Terminated Employee shall be
eligible to receive a Benefit under the Plan only upon an involuntary
termination employment by Sponsor as provided in Section 2.7, other than as a
result of a Change in Control. For purposes herein, a Change in Control shall
have such meaning as is set forth in the Executive Severance Agreement executed
by and between Employee and Sponsor.
3.3    Execution of a Separation Agreement. In order to be eligible to receive
the Benefit under the Plan, the Participant must execute a Separation Agreement
in such form and containing such terms as shall be required by the Plan
Administrator from time to time, in its sole and absolute discretion, which
terms shall include a waiver and release of claims and non-disclosure,
non-solicitation and non-competition provisions.








3



--------------------------------------------------------------------------------





ARTICLE 4    

CALCULATION OF SEVERANCE BENEFIT
4.1    Amount of Benefit. A Terminated Employee who has satisfied the
requirements of Article 3 shall be entitled to receive the following benefits,
as determined by the Plan Administrator:
(a)    Severance Benefit Amount. The Terminated Employee shall receive an amount
equal to fifteen (15) months of Base Salary and Target Bonus (with respect to a
Terminated Employee who is the CEO and President, eighteen (18) months of Base
Salary and Target Bonus).
(b)    Target Bonus. The Terminated Employee shall receive a pro-rated payment
of the Terminated Employee’s applicable annual Target Bonus (at target level)
for the calendar year in which the Employee’s Employment Termination Date
occurs.
(c)    COBRA Benefits. For each Terminated Employee who, upon such Employee’s
Employment Termination Date, is enrolled in Sponsor’s Medical and Dental
Insurance plans and, as a result is entitled to elect continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”),
Sponsor will pay to the Terminated Employee an amount equal to the Sponsor’s
portion of the monthly premium for medical and dental coverage provided to the
Terminated Employee as of his or her Employment Termination Date, multiplied by
fifteen (15), which the Terminated Employee may, but is not required to, use to
pay for any elected COBRA coverage or other health care coverage.
(d)    Vacation Pay. The Terminated Employee shall receive a lump sum payment of
the Terminated Employee’s earned and accrued, but unused vacation.
(e)    Outplacement Assistance. Sponsor shall reimburse the Terminated Employee
for the reasonable cost of outplacement assistance obtained by the Terminated
Employee within the twelve (12) month period immediately following the
Employee’s Employment Termination Date; provided the maximum amount of
outplacement assistance to be reimbursed cannot exceed $50,000; provided
further, in order to be eligible to receive reimbursement, the Terminated
Employee must submit the invoice for such assistance received within ninety (90)
days following the date the Terminated Employee incurs such costs. Sponsor shall
make the reimbursement within thirty (30) days following receipt of a timely
submitted invoice that is eligible for reimbursement.
(f)    Financial Planning/Tax Preparation Assistance. Sponsor shall pay to the
Terminated Employee a single lump sum payment of $20,000 LESS any amounts that
Sponsor has previously reimbursed the Terminated Employee for financial
planning/tax preparation assistance expenses in the calendar year in which the
termination of employment occurs. The Terminated Employee may use this payment
for financial planning/tax preparation assistance.


4



--------------------------------------------------------------------------------





(g)    Tax Treatment. Terminated Employees shall pay (and Sponsor shall be
permitted to withhold) any and all federal, state and local taxes, if any, that
are required by law to be paid with respect to the Benefits received.
4.2    Reductions. The Benefit payable hereunder shall be reduced by any and all
payments required to be made by Sponsor under federal, state and local law.
4.3    Effect on At-Will Employment Relationship and on Other Benefits. Neither
the Plan, nor any of its provisions, alters the at-will employment relationship
between Employee and Sponsor. In addition, there shall not be drawn from the
continued provision by Sponsor of any Benefit hereunder any implication of
continued employment or of any continued right to accrue vacation days, paid
holidays, paid sick days or other similar benefits normally associated with
employment for any part of the period during or in respect of which a Benefit is
payable under the Plan.
4.4    Benefits as Consideration for Waivers, Covenants and Releases. The
Benefit provided hereunder, where applicable, shall constitute consideration for
the release that a Terminated Employee is required to provide to Sponsor
relating to prior employment by Sponsor. The Benefit provided hereunder, where
applicable, shall also constitute consideration for any waiver by the terminated
Employee, whether full or partial, and whether absolute or conditional, of any
rights, claims, entitlement to relief or damages, or entitlement to seek
imposition upon Sponsor of penalties, in connection with any contract, express
or implied, or under any statute, regulation, rule, order, or similar
promulgation by a governmental or quasi-governmental entity. In addition, the
Benefit provided hereunder, where applicable, shall constitute consideration for
any covenants or agreements contained in the Separation Agreement executed by
the Terminated Employee in connection with this Plan.
ARTICLE 5    

METHOD AND DURATION OF BENEFIT PAYMENTS
5.1    Method of Payment. Except as otherwise provided in Article 4, a
Participant’s Benefits shall be paid in the form of a single lump sum payment as
soon as practicable after both (a) the Participant’s Employment Termination Date
and (b) the date the Separation Agreement referenced in Section 3.3 becomes
effective (as described below), but in no event beyond thirty (30) days from
such date; provided, if any such Benefits constitute deferred compensation under
Code Section 409A and are payable within a period that spans two calendar years,
such Benefits shall be paid in the later calendar year; provided further that,
if the Employee is deemed on the Employee’s Employment Termination Date to be a
“specified employee” within the meaning of Section 409A(a)(2)(B) of the Code,
any such Benefits that constitute deferred compensation under Code Section 409A
and would otherwise be payable prior to the earlier of (i) the 6-month
anniversary of the Employee’s Employment Termination Date and (ii) the date of
the Employee’s death (the “Delay Period”) shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period. For
purposes herein, a Participant’s Separation Agreement shall not become effective
unless and until the Participant timely executes the Separation Agreement on


5



--------------------------------------------------------------------------------





or before the date set forth in such agreement and does not subsequently timely
revoke the Separation Agreement under applicable law.
5.2    Cessation of Benefit Payments. A Participant shall cease to participate
in the Plan, and all Benefit payments shall cease, upon the occurrence of the
earliest of:
(a)    Completion of the payment to the Participant of the entitled Benefit
under Section 4.1;
(b)    Termination by the Plan Administrator of the Terminated Employee’s right
to be a Participant upon discovery of the occurrence of a Disqualifying Event
within the meaning of Section 2.5, whether or not such discovery occurs before
the Employment Termination Date; or
(c)    The violation by the Terminated Employee of any of the provisions of this
Plan, of provisions contained in the Separation Agreement executed by the
Terminated Employee, including, but not limited to, obligations with respect to
trade secrets and confidential information, and covenants not to solicit Sponsor
employees, clients and prospective clients and covenants not to perform same for
clients and prospective clients.
ARTICLE 6    

THE PLAN ADMINISTRATOR
6.1    Authority and Duties. It shall be the duty of the Plan Administrator, on
the basis of information supplied to it by Sponsor, to determine the eligibility
of each Terminated Employee to participate in the Plan, to calculate the Benefit
to be paid to each Terminated Employee who has been selected by Sponsor to
receive a severance pay award pursuant to Section 3.3, and to determine the
manner and time of payment of the Benefit. Sponsor shall make such payments as
are certified to it by the Plan Administrator to be due to Participants.
The Plan Administrator shall have the full discretionary power and authority to
construe, interpret and administer the Plan, to make Benefit eligibility
determinations, to correct deficiencies in the Plan, and to supply omissions.
All decisions, actions and interpretations of the Plan Administrator shall be
final, binding and conclusive upon the parties, subject only to determinations
by individuals appointed by the Board to review denied claims for Benefits.
6.2    Records, Reporting and Disclosure. The Plan Administrator shall keep all
individual and group records relating to Participants and all other records
necessary for the proper operation of the Plan. Such records shall be made
available to Sponsor and to each Participant for examination during business
hours, except that a Participant shall examine only such records as pertain
exclusively to the examining Participant and to the Plan. The Plan Administrator
shall prepare and shall file as required by law or regulation all reports,
forms, documents and other items required by ERISA, the Code, and every other
relevant statute, each as amended, and all regulations thereunder (except that
Sponsor, as payor of the Benefits, shall prepare and distribute to the proper


6



--------------------------------------------------------------------------------





recipients all forms relating to withholding of income or wage taxes, Social
Security contributions, and other amounts which may be similarly reportable).
ARTICLE 7    

AMENDMENT AND TERMINATION
7.1    Amendment, Modification or Termination. The Board retains the right, at
any time and from time to time, to amend, modify or terminate the Plan,
including amendment or modification of any Appendices hereto, in whole or in
part, for any reason, and without either the consent of or the prior
notification to any Participant. Any such amendment may not cause the cessation
and discontinuance of payments of a Benefit to any person or persons under the
Plan. The Board shall have the right to delegate its authority and power
hereunder, or any portion thereof, to any committee of the Board, and the right
to rescind any such delegation in whole or in part.
ARTICLE 8    

DUTIES OF SPONSOR
8.1    Records. Sponsor shall supply to the Plan Administrator all records and
information necessary to the performance of the Plan Administrator’s duties.
8.2    Payment. Sponsor shall make payments from its general assets to
Participants formerly in its employ in accordance with the terms of the Plan, as
directed by the Plan Administrator.
ARTICLE 9    

CLAIMS PROCEDURES
9.1    Application for Benefits. If a Terminated Employee believes he or she is
eligible to receive a Benefit under the Plan he or she may apply for such
Benefit by completing and filing with the Plan Administrator an application for
Benefits on a form supplied by the Plan Administrator. Before the date on which
Benefit payments commence, each such application must be supported by such
information as the Plan Administrator deems relevant and appropriate.
9.2    Appeals of Denied Claims for Benefits. In the event that a claim for a
Benefit is denied in whole or in part, the Terminated Employee shall be notified
of such denial in writing by the Plan Administrator. The notice advising of the
denial shall specify the reason or reasons for denial, make specific reference
to pertinent Plan provisions, describe any additional material or information
necessary for the Terminated Employee to perfect the claim (explaining why such
material or information is needed), and shall advise the Terminated Employee of
the procedure for the appeal of such denial. All appeals shall be made by the
following procedure:
(a)    The Terminated Employee shall file with the Plan Administrator a notice
appealing the denial. Such notice shall be filed within sixty (60) days of
notification by the


7



--------------------------------------------------------------------------------





Plan Administrator of the claim denial, shall be made in writing, and shall set
forth all of the facts upon which the appeal is based. Appeals not timely filed
shall be barred.
(b)    A determination of an appealed claim shall be accompanied by a written
statement as to the reason or reasons therefor. The determination so rendered
shall be final and binding upon all parties.
ARTICLE 10    

MISCELLANEOUS
10.1    Nonalienation of Benefits.
(a)    Except as provided in Subsection (b) of this Section 10.1, none of the
payments, Benefits or rights of any Participant shall be subject to any claim of
any creditor, and, in particular, to the fullest extent permitted by law, all
such payments, Benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. No Participant shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any Benefit or any of the
payments which he or she may expect to receive, contingently or otherwise, under
the Plan.
(b)    Notwithstanding the provisions of Subsection (a) of this Section, any
Benefit hereunder shall be subject to (1) offset by any claims of Sponsor
against the Participant; (2) tax liens imposed thereon; and (3) the terms of any
valid court order attaching thereto.
10.2    Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.
10.3    Heirs, Assigns, and Personal Representatives. The Plan shall be binding
upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future (except that no
successor to Sponsor shall be considered a Plan Sponsor unless that successor
adopts the Plan).
10.4    Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.
10.5    Gender and Number. Except where clearly indicated otherwise by context,
the masculine form of any word shall include the feminine and the neuter, the
feminine form shall include the masculine and the neuter, the singular form
shall include the plural, and the plural form shall include the singular.
10.6    Unfunded Plan. The Plan shall not be funded. No Participant shall have
any right to, or interest in, any assets of Sponsor which may be applied to the
payment of a Benefit hereunder.


8



--------------------------------------------------------------------------------





10.7    Appendices. From time to time, Sponsor may elect to append provisions of
limited duration to the Plan to govern what Sponsor determines to be special
circumstances governing a substantial number of Employees. Each such Appendix,
during the period stipulated therein, shall be deemed a part of the Plan. Except
as otherwise stated in any such Appendix applicable to any Employee or
Terminated Employee, the rights of such Employee or Terminated Employee as
stated in such Appendix shall supersede the rights provided under the Plan, the
Benefit provided under such Appendix shall be in lieu of comparable or
stipulated Benefits provided under the Plan, and there shall be no duplication
of Benefits.
10.8    Lost Payees. A Benefit shall be deemed forfeited if the Plan
Administrator is unable to locate a Participant to whom a Benefit is otherwise
due.
10.9    Controlling Law. The Plan shall be construed and enforced according to
federal law. In the absence of applicable federal law as to any issue, such
issue shall be resolved in accordance with the laws of the State of Illinois.
10.10    409A Compliance. Notwithstanding any Plan provisions herein to the
contrary and, to the extent applicable, the Plan shall be interpreted, construed
and administered (including with respect to any amendment, modification or
termination of the Plan) in such a manner so as to comply with the provisions of
Code Section 409A and any related Internal Revenue Service guidance promulgated
thereunder (including its exemptive provisions).






IN WITNESS WHEREOF, and as evidence of the adoption of the Plan, as amended and
restated, effective May 15, 2020, John Bean Technologies Corporation has caused
the same to be executed this the 19th day of May, 2020.


JOHN BEAN TECHNOLOGIES CORPORATION




By: /Jason T. Clayton/
Jason T. Clayton


Its: Executive Vice President, Human Resources






9

